Citation Nr: 1439406	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-14 889	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a Board of Veterans' Appeals (Board) decision dated March 5, 1962.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran filed a claim of CUE with a March 1962 Board decision in May 2013.  The Board has original jurisdiction pursuant to 38 U.S.C.A. § 7111.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from June 1943 to September 1945.

2.	In August 2014 the Board was notified by the Social Security Administration (SSA), that the moving party died in April 2014.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2013).



ORDER

The motion is dismissed.





                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



